 


113 HR 280 IH: Same Day Registration Act
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 280 
IN THE HOUSE OF REPRESENTATIVES 
 
January 15, 2013 
Mr. Ellison introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to require States to provide for same day registration. 
 
 
1.Short titleThis Act may be cited as the Same Day Registration Act of 2013. 
2.Same day registration 
(a)In generalTitle III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended— 
(1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and 
(2)by inserting after section 303 the following new section: 
 
304.Same day registration 
(a)In general 
(1)RegistrationNotwithstanding section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6), each State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election— 
(A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (or, if the individual is already registered to vote, to revise any of the individual's voter registration information); and 
(B)to cast a vote in such election. 
(2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. 
(b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election. 
(c)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2014 and for any subsequent election for Federal office.. 
(b)Conforming amendments 
(1)Section 401 of such Act (42 U.S.C. 15511) is amended by striking and 303 and inserting 303, and 304. 
(2)The table of contents of such Act is amended— 
(A)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and 
(B)by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 304. Same day registration.. 
 
